Citation Nr: 0905672	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  98-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
right hip replacement due to avascular necrosis, claimed as a 
failure to treat by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the VA Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania.

In November 2002, the veteran appeared at the Philadelphia RO 
with his accredited representative and testified at a hearing 
conducted by the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

In April 2005, the case was remanded for further development.

In November 2008, the veteran submitted pertinent medical 
evidence, by way of a September 2008 medical statement, 
directly to the Board, along with a written statement waiving 
initial review of this evidence by the RO and a Motion to 
File Evidence Out of Time.  See 38 C.F.R. § 20.1304(c) 
(2008).  The medical evidence is of record and has been 
considered by the Board.


FINDING OF FACT

The evidence demonstrates that an additional disability was 
not incurred as a result of VA's failure to diagnose and 
treat avascular necrosis of the right hip.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an 
additional disability as a result of VA's failure to treat 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000 during the pendency 
of this appeal.  Implementing regulations were created and 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
May 2001, after the initial adjudication of his claim in the 
January 1998 rating decision at issue.  The Board notes, 
however, that prior notice would have been both a practical 
and a legal impossibility because the VCAA was not enacted 
until November 2000.  Furthermore, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
constituted harmless error in this case.  The May 2001 VCAA 
letter summarized the evidence needed to substantiate the 
veteran's claim and VA's duty to assist.  It also specified 
the evidence that the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the three "elements" of the notice 
requirement.  The veteran was given every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  In February 2002 and March 2007, 
a Supplemental Statement of the Case subsequently 
readjudicated the appeal, thereby rendering any pre-
adjudicatory notice errors to be non-prejudicial.  

Additionally, the veteran submitted a medical opinion in 
November 2008 which addressed the relevant issue before the 
Board.  This would establish that he has actual knowledge of 
the evidence necessary to substantiate the claim.  All of 
these factors combine to demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate the claim.  Therefore, the Board has determined 
that there is no prejudice to the veteran in proceeding to 
consider his claim on the merits at this time.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  In the present appeal, the veteran received Dingess 
notice in March 2006, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.

The Board requested a Veterans Health Administration (VHA) 
medical advisory opinion in February 2004 and December 2007 
on whether the veteran suffered an additional disability 
associated with the failure to diagnose avascular necrosis.  
This is within the Board's power.  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901(d) (2008).  The veteran was 
provided with copies of both the opinion requests and the 
responses.  See id.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records including Veterans Health 
Administration opinion responses, and statements from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Factual Background and Analysis

The veteran asserts that as a result of VA's failure to 
diagnose avascular necrosis of the right hip, he suffered 
from prolonged pain and that the delay in treatment 
contributed to an unsuccessful core decompression, which 
later required a total hip replacement.  See Statement from 
Dr. T.S. dated September 2008.  Stated differently, he 
contends that, had VA done the proper treatment, avascular 
necrosis would have been diagnosed sooner, and he would have 
avoided having to undergo a total hip replacement.  He 
contends entitlement to benefits are warranted under 
38 U.S.C.A. § 1151.

VA a treatment records reflect that the veteran was seen in 
1981 and 1982 for a back ache, where x-rays revealed no 
significant changes.  The veteran also complained of back 
pain in 1988, 1989, and 1990.  In 1989, he had an emergency 
room visit for pains that became worse in the groin area.  He 
underwent an examination in September 1989.  X-rays revealed 
a normal pelvis and right hip.  The veteran underwent an EMG 
and a nerve conduction study in January 1990.  The EMG was 
within normal limits.  

In January 1990, a private treating orthopedic surgeon, Dr. 
M.R., diagnosed avascular necrosis of the right hip, 
confirmed by an MRI.  An x-ray of the hip revealed slight 
irregularity in the femoral head.  The veteran was placed on 
a 3-point partial weight bearing gait with crutches.  He 
underwent a coring procedure on his right hip.  After a 
period of conservative therapy, the veteran underwent right 
hip replacement in February 1991.  See Private treatment 
records, dated from January 1990 to July 1990.

In September 1990, Dr. M.R. requested a second opinion from 
Dr. M.H., who confirmed the diagnosis of avascular necrosis 
and treatment with core decompression in a September 1990 
letter.  He further stated, in part, that he advised the 
veteran to change jobs, as alcoholism is a risk factor for 
additional avascular necrosis.

VA progress notes from November 1992 to October 1996 revealed 
complaints of back pain and a history of a right hip 
replacement.

The veteran underwent a VA examination in June 1997 for his 
spine.  The VA examiner diagnosed recurrent low back strain 
with hypertrophic changes at the lumbosacral level of L5-S1 
and status post-right hip replacement secondary to avascular 
necrosis with marked decreased range of motion.  A June 1997 
radiology report revealed status post total hip arthroplasty 
with normal postoperative appearance.

An August 1997 statement from Dr. Z.F., an Acting 
Administrative Chief for the Orthopedic Surgery Department, 
stated that the veteran initially visited him in December 
1990 for avascular necrosis of the right hip joint, where he 
eventually inserted a hip prosthesis.  He also treated the 
veteran in 1994 for an injury sustained due to a fall and a 
vehicle accident in June of 1997 where he developed back pain 
and hip joint pain.  He was diagnosed with satisfactorily 
functioning hip prosthesis and severe degenerative disc 
disease of the lumbar spine.

In a March 1998 written statement, Dr. M.R. noted that the 
veteran was initially seen in January 1990 with complaints of 
pain in his right hip that was related to avascular necrosis.  
He further stated that the veteran had symptoms for 
approximately two to three years prior to that date, with 
most of the acute symptoms being present six months prior to 
his initial visit.  He further noted that it was medically 
reasonable to assume that the avascular necrosis of the right 
hip started two years prior to the evaluation in January 
1990.  He further stated that there was no correlation 
between the lower back injury and the right hip avascular 
necrosis.

An April 2004 VHA opinion, the examiner noted that it was 
impossible to determine the adequacy of medical care he 
received from the VA in 1988 to 1990, as these records were 
not associated with the claims file at that time.  He noted, 
however, that if indeed the veteran had complained of pain in 
his groin and hip for about two years and the MRI was delayed 
until an outside physician had to request it "then it speaks 
for suboptimal care from the VA medical system."  He stated 
that the delay in obtaining the MRI, if any, contributed to 
the progression of avascular necrosis that led to the right 
hip replacement.  He also stated that it was difficult to 
state whether an earlier MRI could have picked up the disease 
at a stage whereby intervention could have prevented the need 
for a hip replacement.  He further noted that the degree of 
increased disability could not be quantified.

VA treatment records from October 1999 to April 2000 reflect 
complaints of low back pain that travels down to the back of 
the leg and groin.  Private treatment records dated in from 
December 2001 to January 2003 reflects continued treatment 
for his lumbar spine.

The Board requested another medical opinion in December 2007.  
The orthopedic medical physician reviewed the entire claims 
file, including the 1988 to 1990 VA records that were not 
associated with the claims file when an initial medical 
opinion was requested in April 2004.  He stated that there 
was no correlation between a lack of diagnosis, a lack of 
treatment, or delay of treatment with regard to his situation 
of avascular necrosis and his resultant coring procedure and 
resultant total hip replacement.  

The veteran submitted a private orthopedic opinion in 
September 2008.  The private physician reviewed the claims 
file.  He noted that the veteran suffered from avascular 
necrosis symptoms of the right hip several months prior to 
its discovery.  He further stated that during this time 
period he was evaluated by the VA for his unrelated low back 
pain.  He noted that persistent pain of the right hip can 
overlap with the diagnosis of lumbar strain and 
radiculopathy.  He further stated that recommendations for 
further evaluation are usually provided.  He noted that the 
symptoms appeared to have become more aggravated several 
months prior to the discovery of avascular necrosis, which 
necessitated a visit to the VA emergency room.  He stated 
that there was no specific referral for evaluation for the 
right hip pain.  The ER evaluated his hip pain and no 
pathology was noted.  The private physician noted, in part, 
that:

The delay in treatment and the natural history of 
avascular necrosis does affect the outcome.  As the 
condition worsens, the success of decompression is 
significantly reduced.  He eventually underwent an 
unsuccessful core decompression and later required 
a total hip arthroplasty.  The key success for 
treating avascular necrosis of the hip [was] time 
dependent.  Any delay in this procedure has an 
accelerated reduction in success rate.  The delay 
in identification of the avascular necrosis in the 
case [of the veteran] could theoretically have a 
negative [e]ffect on his total outcome, eventually 
requiring hip replacement surgery at such a young 
age, which [was] usually ill advised. . . .  

Initially, the Board notes that in April 1997, the veteran 
submitted his claim for entitlement to compensation benefits 
for disabilities incurred as a result of VA treatment.  
During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. § 
1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."   38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and 
additional disability and that there need be no 
identification of "fault" on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

In a January 1997 precedent opinion VA's General Counsel held 
that compensation under 38 U.S.C. § 1151 for injuries 
suffered "as the result of . . . hospitalization" is not 
limited to injuries resulting from the provision of hospital 
care and treatment, but may encompass injuries resulting from 
risks created by any circumstances or incidents of 
hospitalization.  It was noted that in determining whether a 
specific injury is a result of hospitalization, guidance may 
be drawn in appropriate cases from judicial decisions under 
workers' compensation laws and similar laws requiring a 
finding of causation without regard to fault.  An injury 
caused by a fall may be considered a result of 
hospitalization where the conditions or incidents of 
hospitalization caused or contributed to the fall or the 
severity of the injury, but that a fall due solely to the 
patient's inadvertence, want of care, or preexisting 
disability generally does not result from hospitalization.  
An injury incurred due to recreational activity may be 
considered a result of hospitalization where VA requires or 
encourages participation in the activity, administers or 
controls the activity, or facilitates the activity in 
furtherance of treatment objectives.  See VAOPGCPREC 7-97 
(Jan. 29, 1997).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West Supp. 
1998).  However, in a precedent opinion, VA's General Counsel 
held that all claims for benefits under 38 U.S.C.A. § 1151, 
filed  before October 1, 1997, must be adjudicated under the 
code provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  This claim was filed 
before October 1, 1997.

VA's General Counsel has held that under the provisions of 38 
U.S.C. § 1151 applicable to claims filed prior to October 1, 
1997, benefits may be paid for disability or death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  It was noted that the disability or death due 
to a preexisting condition may be viewed as occurring "as a 
result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  As a 
general matter, however, entitlement to benefits based on 
such claims would ordinarily require a determination that: 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered a disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).

Regulations now provide that benefits under the provisions of 
38 U.S.C. 1151(a), for claims received by VA before October 
1, 1997, compensation will be payable if it is determined 
that there is an additional disability resulting from a 
disease or injury or aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, examination, or vocational rehabilitation 
training.  38 C.F.R. § 3.358.
	
In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished unless VA's failure to exercise 
reasonable skill and care in the diagnosis of treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
of treatment.  38 C.F.R. § 3.358(b)(2).

It is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

For claims filed prior to October 1, 1997, where disease, 
injury, or death or the aggravation of an existing disease or 
injury occurs as a result of having submitted to an 
examination, medical or surgical treatment, hospitalization, 
or the pursuit of a course of vocational rehabilitation under  
any VA law and was not the result of the claimant's own 
willful misconduct, disability or death compensation, or 
dependency and indemnity compensation, will be awarded as if 
the condition were service connected.  38 C.F.R. § 3.800(a).

VA's General Counsel has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects. VAOPGCPREC 
7-2003 (Nov. 19, 2003).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As noted above, the veteran submitted his claim in April 1997 
and thus the claim must be considered under the statutory law 
as it existed prior to October 1, 1997.  The revised 
regulatory provision of 38 C.F.R. § 3.358 is also applicable. 

After having carefully reviewed the evidence of record, the 
Board finds the veteran did not suffer an additional 
disability due to VA's failure to diagnose or treat 
avascular necrosis.  As noted above, "[C]ourts have 
generally held that the failure to diagnose or treat a 
condition may be viewed as the cause of subsequent disability 
only if probable or more likely than not, that the disability 
would have been avoided by proper diagnosis and treatment."  
VAOPGCPREC 5-2001.  The Board finds the December 2007 VA 
medical opinion persuasive in that the VA examiner 
definitively noted that there was no correlation between a 
lack of diagnosis, a lack of treatment, or delay of treatment 
with regard to the veteran's situation of avascular necrosis 
and his resultant coring procedure and resultant total hip 
replacement.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the Board, however, may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided).

The April 2004 VA examiner, in essence, stated that it would 
be difficult to state whether an earlier MRI could have 
prevented the need for a hip replacement.  Additionally, the 
veteran's own private physician stated that the delay in 
identification of the avascular necrosis could 
"theoretically" have a negative effect on his total 
outcome.  These opinions are speculative and fail to show 
that VA's failure to diagnose or treat the veteran's 
avascular necrosis was probable or more likely than not the 
cause of the subsequent hip replacement.  The burden is on 
the veteran to prove an additional disability was incurred as 
a result of VA's failure to diagnose and treat 
avascular necrosis of the right hip; mere conjecture that the 
failure to diagnose "theoretically" could have had a 
negative effect on his total outcome fails to meet the 
requisite evidentiary threshold.

Although the veteran believes he has an additional disability 
as a result of VA medical treatment, he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 482, 492(1992) 
(a veteran is not competent to offer opinions on medical 
diagnosis or causation).   Therefore, the Board finds the 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 must be denied.

As the preponderance of the evidence is against a finding 
that the veteran has an additional disability, the Board does 
not reach the downstream question of whether a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered the treatment.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  See id.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a 
right hip replacement due to avascular necrosis, claimed as a 
failure to treat by the VA, is denied.




______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


